Title: To James Madison from William Jones, 22 August 1812
From: Jones, William
To: Madison, James


Sir
Providence Augt 22d 1812
Upon a presumption that my letter of July 22d must have miscarried I now do myself the honor to forward you a Copy thereof, observing to your Excellency that a supply of Arms &c &c as a part for which an Annual appropriation was made by Act of Congress April 2d 1808 is highly necessary, the reception of which would be highly gratifying to the State & very pleasing to me. I have the honor to be with great respect your Excellencys Obedient humble Servant
Wm. Jones
